                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    rubins@ballardspahr.com
                                                                                                                         7 Attorneys for Defendant
                                                                                                                           Smith-Palluck Associates Corp.,
                                                                                                                         8 d/b/a Las Vegas Athletic Clubs

                                                                                                                         9
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                         10
                                                                                                                                                             DISTRICT OF NEVADA
                                                                                                                         11
                                                                                                                                  JOSE RENTERIA, individually and on Case No. 2:19-cv-01261-JAD-NJK
                                                                                                                         12       behalf of all and others similarly
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  situated,                          STIPULATION AND ORDER TO
                                                                                                                         13                                          EXTEND TIME FOR DEFENDANT TO
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                  Plaintiff,         RESPOND TO PLAINTIFF’S
                                                                                                                         14                                          COMPLAINT
                                                                                                                                  v.
                                                                                                                         15
                                                                                                                                  SMITH-PALLUCK ASSOCIATES                 (First Request)
                                                                                                                         16       CORP. d/b/a LAS VEGAS ATHLETIC
                                                                                                                                  CLUBS,
                                                                                                                         17
                                                                                                                                                    Defendant.
                                                                                                                         18
                                                                                                                                      Plaintiff Jose Renteria (“Plaintiff”) and Defendant Smith-Palluck Associates
                                                                                                                         19
                                                                                                                              Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”)1 stipulate and agree that LVAC has up
                                                                                                                         20
                                                                                                                              to and including September 13, 2019, to respond to Plaintiff’s Complaint (ECF No. 1),
                                                                                                                         21
                                                                                                                              to provide additional time to investigate Plaintiff’s allegations and for LVAC to prepare
                                                                                                                         22
                                                                                                                              a response.
                                                                                                                         23

                                                                                                                         24
                                                                                                                                                        [Continued on the following page.]
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, LVAC is not waiving any defense, affirmative or otherwise,
                                                                                                                         28   it may have in this matter.


                                                                                                                              DMWEST #18245944 v1
                                                                                                                         1           This is the first request for an extension, and it is made in good faith and not for

                                                                                                                         2    purposes of delay.

                                                                                                                         3           DATED this 12th day of August, 2019.

                                                                                                                         4     KNEPPER & CLARK LLC                            BALLARD SPAHR LLP
                                                                                                                         5     By: /s/ Miles N. Clark                         By: /s/ Joel E. Tasca
                                                                                                                                  Matthew I. Knepper, Esq.                       Joel E. Tasca, Esq.
                                                                                                                         6        Nevada Bar No. 12796                           Nevada Bar No. 14124
                                                                                                                                  Miles N. Clark, Esq.                           Stacy H. Rubin, Esq.
                                                                                                                         7        Nevada Bar No. 13848                           Nevada Bar No. 9298
                                                                                                                                  5510 So. Fort Apache Road                      1980 Festival Plaza Drive, Suite 900
                                                                                                                         8        Suite 30                                       Las Vegas, Nevada 89135
                                                                                                                                  Las Vegas, NV 89148
                                                                                                                         9                                                    Attorneys for Defendant Smith- Palluck
                                                                                                                                  David H. Krieger, Esq.                      Associates Corp., d/b/a Las Vegas
                                                                                                                         10       Nevada Bar No. 9086                         Athletic Club
                                                                                                                                  George Haines, Esq.
                                                                                                                         11       Nevada Bar No. 9411
                                                                                                                                  Shawn Miller, Esq.
                                                                                                                         12       Nevada Bar No. 7825
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  HAINES & KRIEGER, LLC
                                                                                                                         13       8985 S. Eastern Avenue, Suite 350
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                  Henderson, Nevada 89123
                                                                                                                         14
                                                                                                                               Attorneys for Plaintiff Jose Renteria
                                                                                                                         15

                                                                                                                         16                                            ORDER
                                                                                                                         17                                            IT IS SO ORDERED:
                                                                                                                         18
                                                                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                                                         19
                                                                                                                                                                       DATED:          August 13, 2019
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #18245944 v1
